Markewich, J., concurs in a separate memorandum as follows:
While I concur in the dispositive memorandum, I would add that, even regardless of ownership of the road, whether or not to install a traffic control device “is a discretionary governmental function, not resulting in liability on the city’s part. (See Weiss v Fote, 7 NY2d 579,584-585; Evers v Westerberg, 38 AD2d 751; Riss v City of New York, 22 NY2d 579.) Nor was this a situation wherein there was failure properly to maintain an already established control. (Eastman v State of New York, 303 NY 691.) The complaint against the city should have been dismissed” (Cimino v City of New York, 54 AD2d 843, 844, affd 43 NY2d 966, on mem at App Div).